Matter of Giavonna F. P.-G. (Frank G.--Renee P.-F.) (2016 NY Slip Op 05948)





Matter of Giavonna F. P.-G. (Frank G.--Renee P.-F.)


2016 NY Slip Op 05948


Decided on September 6, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 6, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

L. PRISCILLA HALL, J.P.
JEFFREY A. COHEN
ROBERT J. MILLER
BETSY BARROS, JJ.


2015-03703
2015-03707
 (Docket Nos. G-170-15, G-171-15, P-6149-15, P-6150-15, V-1144-15, V-1145-15, V-6147-15, V-6148-15, Z-874-15)

[*1]In the Matter of Giavonna F. P.-G. (Anonymous).
andFrank G. (Anonymous), appellant; Renee P.-F. (Anonymous), et al., respondents. (Proceeding No. 1)
In the Matter of Lucciano J. P.-G. (Anonymous).
andFrank G. (Anonymous), appellant; Renee P.-F. (Anonymous), et al., respondents. (Proceeding No. 2)
In the Matter of Frank G. (Anonymous), appellant,
andRenee P.-F. (Anonymous), et al., respondents. (Proceeding No. 3)


Meth Law Offices, P.C., Chester, NY (Michael D. Meth and Bianca Formisano of counsel), for appellant.
Sheila Callahan O'Donnell, Cornwall, NY, for respondent Renee P.-F.
Bloom & Bloom, P.C., New Windsor, NY (Peter E. Bloom of counsel), for respondent Joseph P.
Gloria Marchetti-Bruck, Mount Kisco, NY, attorney for the children.

DECISION & ORDER
Appeals, by permission, from (1) an order of the Family Court, Orange County (Lori Currier Woods, J.), dated April 8, 2015, and (2) an order of that court dated April 27, 2015. The order dated April 8, 2015, insofar as appealed from, in effect, denied those branches of Frank G.'s motion which were to vacate an award of temporary visitation to Joseph P. made on March 16, 2015, and for permission to relocate with the subject children to Florida. The order dated April 27, 2015, awarded Joseph P. certain visitation with the subject children.
ORDERED that the order dated April 8, 2015, is affirmed insofar as appealed from; and it is further,
ORDERED that the order dated April 27, 2015, is affirmed; and it is further,
ORDERED that the matter is remitted to the Family Court, Orange County, for a full hearing to determine that branch of Frank G.'s motion which was for permission to relocate; and it is further,
ORDERED that one bill of costs is awarded to the respondents.
The underlying facts are set forth in our decision and order on a related appeal from an order dated August 21, 2015 (see Matter of G. v P.-F., ___ AD3d ___ [Appellate Division Docket No. 2015-08463; decided herewith]). For the reasons stated in that decision and order, we find that the Family Court properly, in effect, denied that branch of Frank G.'s motion which was to vacate the award of temporary visitation to Joseph P. made on March 16, 2015.
Contrary to Frank G.'s contentions, Renee P.-F.'s parental rights were not terminated by virtue of her entering into a surrogacy contract. Surrogate parenting contracts have been declared contrary to the public policy, and are void and unenforceable (see Domestic Relations Law § 122). Moreover, Domestic Relations Law § 124(1) expressly states that "the court shall not consider the birth mother's participation in a surrogate parenting contract as adverse to her parental rights, status, or obligations."
That branch of Frank G.'s motion which was for permission to relocate with the children to Florida could not be granted without an evidentiary hearing to determine whether the relocation is in the children's best interests. In this regard, Frank G., the parent seeking to relocate with the children, has the burden of establishing by a preponderance of the evidence that the proposed move would be in the children's best interests (see Quinn v Quinn, 134 AD3d 688, 689; Matter of Francis-Miller v Miller, 111 AD3d 632, 635).
Accordingly, we remit the matter to the Family Court, Orange County, for a full hearing to determine that branch of Frank G.'s motion which was for permission to relocate.
Finally, the Family Court properly awarded Joseph P. certain visitation with the subject children.
HALL, J.P., COHEN, MILLER and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court